       Case 4:18-cv-05434-JSW Document 135 Filed 09/18/20 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   James R. Asperger (Bar No. 83188)   Jordan R. Jaffe (Bar No. 254886)
 2 jamesasperger@quinnemanuel.com      jordanjaffe@quinnemanuel.com
   Yury Kapgan (Bar No. 218366)        Iman Lordgooei (Bar No. 251320)
 3
   yurykapgan@quinnemanuel.com         imanlordgooei@quinnemanuel.com
 4 Pushkal Mishra (Bar No. 298695)     Jonathan Tse (Bar. No. 305468)
   pushkalmishra@quinnemanuel.com      jonathantse@quinnemanuel.com
 5 865 S. Figueroa Street, 10th Floor  50 California Street, 22nd Floor
   Los Angeles, CA 90017               San Francisco, CA 94111
 6 Telephone: (213) 443-3000           Telephone: (415) 875-6600
 7 Facsimile: (213) 443-3100           Facsimile: (415) 875-6700

 8 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 9 Victoria F. Maroulis (Bar No. 202603)
   victoriamaroulis@quinnemanuel.com
10
   555 Twin Dolphin Drive, 5th Floor
11 Redwood Shores, CA 94065
   Telephone: (650) 801-5000
12 Facsimile: (650) 801-5100

13 Attorneys for Defendants

14 BlackBerry Limited and BlackBerry Corporation

15                             UNITED STATES DISTRICT COURT
16                           NORTHERN DISTRICT OF CALIFORNIA
17                                    OAKLAND DIVISION
18
      FACEBOOK, INC.,                              Case No. 4:18-cv-05434-JSW
19
             Plaintiff,
20                                                 BLACKBERRY’S NOTICE REGARDING
                    v.                             EX PARTE REEXAMINATIONS OF
21                                                 PATENTS-IN-SUIT
      BLACKBERRY LIMITED, and
22
      BLACKBERRY CORPORATION,
23          Defendants.
24

25

26

27

28

                                                                   CASE NO. 4:18-CV-05434-JSW
                                                    BLACKBERRY’S NOTICE RE EX PARTE REEXAMS
       Case 4:18-cv-05434-JSW Document 135 Filed 09/18/20 Page 2 of 3




 1          Defendants BlackBerry Limited and BlackBerry Corporation (collectively, “BlackBerry”)

 2 hereby notify the Court that, on September 10, 2020, the U.S. Patent & Trademark Office (the

 3 “Office”) issued an Office Action in the pending ex parte reexamination (No. 90/014,500) of U.S. Pat.

 4 No. 6,356,841 asserted in this case. In the Office Action, the Office found as unpatentable, inter alia,

 5 claims 12, 23, and 26 of the ’841 Patent, which are the remaining claims asserted in this case. The

 6 Office found claim 12 unpatentable as obvious in view of four separate grounds of invalidity, and

 7 claim 23 and 26 unpatentable as obvious in view of two separate grounds each. A true and correct

 8 copy of the Office Action is attached hereto as Exhibit A.

 9          Additionally, on September 4, 2020, the Office issued an Office Action in the pending ex parte

10 reexamination (No. 90/014,503) of U.S. Pat. No. 7,228,432 asserted in this case. In this Office

11 Action, the Office found as unpatentable, inter alia, claims 1 and 5 of the ’432 Patent, which are the

12 remaining claims asserted in this case. The Office found claims 1 and 5 anticipated by two separate

13 grounds of invalidity. A true and correct copy of the Office Action is attached hereto as Exhibit B.

14          Accordingly, all asserted claims from the ’841 and ’432 Patents have been provisionally

15 rejected in the pending ex parte reexaminations. Plaintiff, Facebook, Inc.’s responses to the Office

16 Actions are due November 10 and 4, respectively, and could result in prosecution history estoppel

17 affecting the scope of the asserted claims. BlackBerry will keep the Court apprised of any

18 developments that affect the scope of Facebook’s claims.
19

20

21

22

23

24

25

26

27

28

                                                       -1-                  CASE NO. 4:18-CV-05434-JSW
                                                             BLACKBERRY’S NOTICE RE EX PARTE REEXAMS
      Case 4:18-cv-05434-JSW Document 135 Filed 09/18/20 Page 3 of 3




 1 DATED: September 18, 2020           QUINN EMANUEL URQUHART &
                                       SULLIVAN, LLP
 2
                                      By /s/ Iman Lordgooei
 3                                      Kevin P.B. Johnson (Bar No. 177129)
                                        kevinjohnson@quinnemanuel.com
 4
                                        Victoria Maroulis (Bar No. 202603)
 5                                      victoriamaroulis@quinnemanuel.com
                                        555 Twin Dolphin Drive, 5th Floor
 6                                      Redwood Shores, CA 94065
                                        Telephone: (650) 801-5000
 7                                      Facsimile: (650) 801-5100
 8
                                        Jordan R. Jaffe (Bar No. 254886)
 9                                      jordanjaffe@quinnemanuel.com
                                        Iman Lordgooei (Bar No. 251320)
10                                      imanlordgooei@quinnemanuel.com
                                        Jonathan Tse (Bar. No. 305468)
11                                      jonathantse@quinnemanuel.com
12                                      50 California Street, 22nd Floor
                                        San Francisco, CA 94111
13                                      Telephone: 415-875-6600
                                        Facsimile: 415-875-6700
14
                                        James R. Asperger (Bar No. 83188)
15                                      jamesasperger@quinnemanuel.com
16                                      Yury Kapgan (Bar No. 218366)
                                        yurykapgan@quinnemanuel.com
17                                      Pushkal Mishra (Bar No. 298695)
                                        pushkalmishra@quinnemanuel.com
18                                      865 S. Figueroa Street, 10th Floor
                                        Los Angeles, CA 90017
19
                                        Telephone: (213) 443-3000
20                                      Facsimile: (213) 443-3100

21                                      Attorneys for Defendants BLACKBERRY
                                        LIMITED and BLACKBERRY CORPORATION
22

23

24

25

26

27

28

                                         -2-                  CASE NO. 4:18-CV-05434-JSW
                                               BLACKBERRY’S NOTICE RE EX PARTE REEXAMS
